 



Exhibit 10.1
FORM OF
EMPLOYMENT AGREEMENT
     This Employment Agreement is made and entered into effective as of ______
___, ___ (the “Effective Date”), by and between Neoprobe Corporation, a Delaware
Corporation with a place of business at 425 Metro Place North, Suite 300,
Dublin, Ohio 43017-1367 (the “Company”) and ___ of ___ (the “Employee”).
     WHEREAS, the Company and the Employee entered into an Employment Agreement
dated as of ______ ___, ___ (the “___ Employment Agreement”); and
     WHEREAS, the Company and the Employee wish to establish new terms,
covenants, and conditions for the Employee’s continued employment with the
Company through this agreement (“Employment Agreement”).
     NOW, THEREFORE, in consideration of the mutual agreements herein set forth,
the parties hereto agree as follows:

  1.   Duties. From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Employee and the
Employee agrees to be employed by the Company, as [___] of the Company and in
such equivalent, additional or higher executive level position or positions as
shall be assigned to him by the Company’s Board of Directors. While serving in
such executive level position or positions, the Employee shall report to, be
responsible to, and shall take direction from the Board of Directors of the
Company. During the Term of this Employment Agreement (as defined in Section 2
below), the Employee agrees to devote substantially all of his working time to
the position he holds with the Company and to faithfully, industriously, and to
the best of his ability, experience and talent, perform the duties which are
assigned to him. The Employee shall observe and abide by the reasonable
corporate policies and decisions of the Company in all business matters.        
The Employee represents and warrants to the Company that Exhibit A attached
hereto sets forth a true and complete list of (a) all offices, directorships and
other positions held by the Employee in corporations and firms other than the
Company and its subsidiaries and (b) any investment or ownership interest in any
corporation or firm other than the Company beneficially owned by the Employee
(excluding investments in life insurance policies, bank deposits, publicly
traded securities that are less than five percent (5%) of their class and real
estate). The Employee will promptly notify the Board of Directors of the Company
of any additional positions undertaken or investments made by the Employee
during the Term of this Employment Agreement if they are of a type which, if
they had existed on the date hereof, should have been listed on Exhibit A
hereto. As long as the Employee’s other positions or investments in other firms
do not create a conflict of interest, violate the Employee’s obligations under
Section 7 below or cause the Employee to neglect his duties hereunder, such
activities and positions shall not be deemed to be a breach of this Employment
Agreement.     2.   Term of this Employment Agreement. Subject to Sections 4 and
5 hereof, the Term of this Employment Agreement shall be for a period of ___
months, commencing ______ ___, ___ and terminating ______ ___, ___.     3.  
Compensation. During the Term of this Employment Agreement, the Company shall
pay, and the Employee agrees to accept as full consideration for the services to
be rendered by the Employee hereunder, compensation consisting of the following:

  A.   Salary. Beginning on the first day of the Term of this Employment
Agreement, the Company shall pay the Employee a salary of ___ ($___) per year,
payable in semi-monthly or monthly installments as requested by the Employee.
Further, the Company agrees to review the Employee’s salary every twelve
(12) months hereafter.     B.   Bonus. The Compensation Committee of the Board
of Directors will, on an annual basis, review the performance of the Company and
of the Employee and will pay such bonus as it deems appropriate, in its
discretion, to the Employee based upon such review. Such review and bonus shall
be consistent with any bonus plan adopted by the Compensation Committee, which
covers the executive officers and employees of the Company generally.     C.  
Benefits. During the Term of this Employment Agreement, the Employee will
receive such employee benefits as are generally available to all employees of
the Company.

 



--------------------------------------------------------------------------------



 



  D.   Stock Options. The Compensation Committee of the Board of Directors may,
from time-to-time, grant stock options, restricted stock purchase opportunities
and such other forms of stock-based incentive compensation as it deems
appropriate, in its discretion, to the Employee under the Company’s Stock Option
and Restricted Stock Purchase Plan and the 1996 and 2002 Stock Incentive Plan
(the “Stock Plans”). The terms of the relevant award agreements shall govern the
rights of the Employee and the Company thereunder in the event of any conflict
between such agreement and this Employment Agreement.     E.   Vacation. The
Employee shall be entitled to ___ (___) days of vacation during each calendar
year during the Term of this Employment Agreement.     F.   Expenses. The
Company shall reimburse the Employee for all reasonable out-of-pocket expenses
incurred by him in the performance of his duties hereunder, including expenses
for travel, entertainment and similar items, promptly after the presentation by
the Employee, from time-to-time, of an itemized account of such expenses.

  4.   Termination.

  A.   For Cause. The Company may terminate the employment of the Employee prior
to the end of the Term of this Employment Agreement “for cause.” Termination
“for cause” shall be defined as a termination by the Company of the employment
of the Employee occasioned by the failure by the Employee to cure a willful
breach of a material duty imposed on the Employee under this Employment
Agreement within 15 days after written notice thereof by the Company or the
continuation by the Employee after written notice by the Company of a willful
and continued neglect of a duty imposed on the Employee under this Employment
Agreement. In the event of termination by the Company “for cause,” all salary,
benefits and other payments shall cease at the time of termination, and the
Company shall have no further obligations to the Employee.     B.   Resignation.
If the Employee resigns for any reason, all salary, benefits and other payments
(except as otherwise provided in paragraph G of this Section 4 below) shall
cease at the time such resignation becomes effective. At the time of any such
resignation, the Company shall pay the Employee the value of any accrued but
unused vacation time, and the amount of all accrued but previously unpaid base
salary through the date of such termination. The Company shall promptly
reimburse the Employee for the amount of any expenses incurred prior to such
termination by the Employee as required under paragraph F of Section 3 above.  
  C.   Disability, Death. The Company may terminate the employment of the
Employee prior to the end of the Term of this Employment Agreement if the
Employee has been unable to perform his duties hereunder for a continuous period
of Twelve (12) months due to a physical or mental condition that, in the opinion
of a licensed physician, will be of indefinite duration or is without a
reasonable probability of recovery. The Employee agrees to submit to an
examination by a licensed physician of his choice in order to obtain such
opinion, at the request of the Company, made after the Employee has been absent
from his place of employment for at least six (6) months. Any requested
examination shall be paid for by the Company. However, this provision does not
abrogate either the Company’s or the Employee’s rights and obligations pursuant
to the Family and Medical Leave Act of 1993, and a termination of employment
under this paragraph C shall not be deemed to be a termination for cause.      
  If during the Term of this Employment Agreement, the Employee dies or his
employment is terminated because of his disability, all salary, benefits and
other payments shall cease at the time of death or disability, provided,
however, that the Company shall provide such health, dental and similar
insurance or benefits as were provided to Employee immediately before his
termination by reason of death or disability, to Employee or his family for the
longer of ___ (___) months after such termination or the full unexpired Term of
this Employment Agreement on the same terms and conditions (including cost) as
were applicable before such termination. In addition, for the first six
(6) months of disability, the Company shall pay to the Employee the difference,
if any, between any cash benefits received by the Employee from a
Company-sponsored disability insurance policy and the Employee’s salary
hereunder. At the time of any such termination, the Company shall pay the
Employee, the value of any accrued but unused vacation time, and the amount of
all accrued but previously unpaid base salary through the date of such
termination. The Company shall promptly reimburse the Employee for the amount of
any expenses incurred prior to such termination by the Employee as required
under paragraph F of Section 3 above.     D.   Termination without Cause. A
termination without cause is a termination of the employment of the Employee by
the Company that is not “for cause” and not occasioned by the resignation, death
or disability of the





--------------------------------------------------------------------------------



 



      Employee. If the Company terminates the employment of the Employee without
cause, (whether before the end of the Term of this Employment Agreement or, if
the Employee is employed by the Company under paragraph E of this Section 4
below, after the Term of this Employment Agreement has ended) the Company shall,
at the time of such termination, pay to the Employee the severance payment
provided in paragraph F of this Section 4 below together with the value of any
accrued but unused vacation time and the amount of all accrued but previously
unpaid base salary through the date of such termination and shall provide him
with all of his benefits under paragraph C of Section 3 above for the longer of
     (    ) months or the full unexpired Term of this Employment Agreement. The
Company shall promptly reimburse the Employee for the amount of any expenses
incurred prior to such termination by the Employee as required under paragraph F
of Section 3 above.         If the Company terminates the employment of the
Employee because it has ceased to do business or substantially completed the
liquidation of its assets or because it has relocated to another city and the
Employee has decided not to relocate also, such termination of employment shall
be deemed to be without cause.     E.   End of the Term of this Employment
Agreement. Except as otherwise provided in paragraphs F and G of this Section 4
below, the Company may terminate the employment of the Employee at the end of
the Term of this Employment Agreement without any liability on the part of the
Company to the Employee but, if the Employee continues to be an employee of the
Company after the Term of this Employment Agreement ends, his employment shall
be governed by the terms and conditions of this Agreement, but he shall be an
employee at will and his employment may be terminated at any time by either the
Company or the Employee without notice and for any reason not prohibited by law
or no reason at all. If the Company terminates the employment of the Employee at
the end of the Term of this Employment Agreement, the Company shall, at the time
of such termination, pay to the Employee the severance payment provided in
paragraph F of this Section 4 below together with the value of any accrued but
unused vacation time and the amount of all accrued but previously unpaid base
salary through the date of such termination. The Company shall promptly
reimburse the Employee for the amount of any reasonable expenses incurred prior
to such termination by the Employee as required under paragraph F of Section 3
above.     F.   Severance. If the employment of the Employee is terminated by
the Company, at the end of the Term of this Employment Agreement or, without
cause (whether before the end of the Term of this Employment Agreement or, if
the Employee is employed by the Company under paragraph E of this Section 4
above, after the Term of this Employment Agreement has ended), the Employee
shall be paid, as a severance payment at the time of such termination, the
amount of ___ ($___) together with the value of any accrued but unused vacation
time.     G.   Change of Control Severance. In addition to the rights of the
Employee under the Company’s employee benefit plans (paragraphs C of Section 3
above) but in lieu of any severance payment under paragraph F of this Section 4
above, if there is a Change in Control of the Company (as defined below) and the
employment of the Employee is concurrently or subsequently terminated (a) by the
Company without cause, (b) by the expiration of the Term of this Employment
Agreement, or (c) by the resignation of the Employee because he has reasonably
determined in good faith that his titles, authorities, responsibilities, salary,
bonus opportunities or benefits have been materially diminished, that a material
adverse change in his working conditions has occurred, that his services are no
longer required in light of the Company’s business plan, or the Company has
breached this Employment Agreement, the Company shall pay the Employee, as a
severance payment, at the time of such termination, ___ ($___), together with
the value of any accrued but unused vacation time, and the amount of all accrued
but previously unpaid base salary through the date of termination and shall
provide him with all of the Employee benefits under paragraph C of Section 3
above for the longer of ___ (___) months or the full unexpired Term of this
Employment Agreement. The Company shall promptly reimburse the Employee for the
amount of any expenses incurred prior to such termination by the Employee as
required under paragraph F of Section 3 above.         For the purpose of this
Employment Agreement, a Change in Control of the Company has occurred when:
(a) any person (defined for the purposes of this paragraph G to mean any person
within the meaning of Section 13(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), other than Neoprobe, an employee benefit plan created by its
Board of Directors for the benefit of its employees, or a participant in a
transaction approved by its Board of Directors for the principal purpose of
raising additional capital, either directly or indirectly, acquires beneficial
ownership (determined under Rule 13d-3 of the Regulations promulgated by the
Securities and Exchange Commission under Section 13(d) of the Exchange Act) of
securities issued by Neoprobe having thirty percent (30%) or more of the voting
power of all the voting securities issued by





--------------------------------------------------------------------------------



 



      Neoprobe in the election of Directors at the next meeting of the holders
of voting securities to be held for such purpose; (b) a majority of the
Directors elected at any meeting of the holders of voting securities of Neoprobe
are persons who were not nominated for such election by the Board of Directors
or a duly constituted committee of the Board of Directors having authority in
such matters; (c) the stockholders of Neoprobe approve a merger or consolidation
of Neoprobe with another person other than a merger or consolidation in which
the holders of Neoprobe’s voting securities issued and outstanding immediately
before such merger or consolidation continue to hold voting securities in the
surviving or resulting corporation (in the same relative proportions to each
other as existed before such event) comprising eighty percent (80%) or more of
the voting power for all purposes of the surviving or resulting corporation; or
(d) the stockholders of Neoprobe approve a transfer of substantially all of the
assets of Neoprobe to another person other than a transfer to a transferee,
eighty percent (80%) or more of the voting power of which is owned or controlled
by Neoprobe or by the holders of Neoprobe’s voting securities issued and
outstanding immediately before such transfer in the same relative proportions to
each other as existed before such event. The parties hereto agree that for the
purpose of determining the time when a Change of Control has occurred that if
any transaction results from a definite proposal that was made before the end of
the Term of this Employment Agreement but which continued until after the end of
the Term of this Employment Agreement and such transaction is consummated after
the end of the Term of this Employment Agreement, such transaction shall be
deemed to have occurred when the definite proposal was made for the purposes of
the first sentence of this paragraph G of this Section 4.     H.   Benefit and
Stock Plans. In the event that a benefit plan or Stock Plan which covers the
Employee has specific provisions concerning termination of employment, or the
death or disability of an employee (e.g., life insurance or disability
insurance), then such benefit plan or Stock Plan shall control the disposition
of the benefits or stock options.

  5.   Proprietary Information Agreement. Employee has executed a Proprietary
Information Agreement as a condition of employment with the Company. The
Proprietary Information Agreement shall not be limited by this Employment
Agreement in any manner, and the Employee shall act in accordance with the
provisions of the Proprietary Information Agreement at all times during the Term
of this Employment Agreement.     6.   Non-Competition. Employee agrees that for
so long as he is employed by the Company under this Employment Agreement and for
one (1) year thereafter, the Employee will not:

  A.   enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);     B.   engage in any directly Competitive Business for his own
account;     C.   become associated with or interested in through retention or
by employment any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor, or in any other relationship or capacity; or     D.   solicit,
interfere with, or endeavor to entice away from the Company, any of its
customers, strategic partners, or sources of supply.

      Nothing in this Employment Agreement shall preclude Employee from taking
employment in the banking or related financial services industries nor from
investing his personal assets in the securities or any Competitive Business if
such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than one percent (1%) of the
publicly-traded equity securities of such Competitive Business. “Competitive
Business” for purposes of this Employment Agreement shall mean any business or
enterprise which:

  a.   is engaged in the development and/or commercialization of products and/or
systems for use in intraoperative detection of cancer, or     b.   reasonably
understood to be competitive in the relevant market with products and/or systems
described in clause a above, or     c.   the Company engages in during the Term
of this Employment Agreement pursuant to a determination of the Board of
Directors and from which the Company derives a material amount of revenue or in
which the Company has made a material capital investment.





--------------------------------------------------------------------------------



 



      The covenant set forth in this Section 6 shall terminate immediately upon
the substantial completion of the liquidation of assets of the Company or the
termination of the employment of the Employee by the Company without cause or at
the end of the Term of this Employment Agreement.     7.   Arbitration. Any
dispute or controversy arising under or in connection with this Employment
Agreement shall be settled exclusively by arbitration in Columbus, Ohio, in
accordance with the non-union employment arbitration rules of the American
Arbitration Association (“AAA”) then in effect. If specific non-union employment
dispute rules are not in effect, then AAA commercial arbitration rules shall
govern the dispute. If the amount claimed exceeds $100,000, the arbitration
shall be before a panel of three arbitrators. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall indemnify
the Employee against and hold him harmless from any attorney’s fees, court costs
and other expenses incurred by the Employee in connection with the preparation,
commencement, prosecution, defense, or enforcement of any arbitration, award,
confirmation or judgment in order to assert or defend any right or obtain any
payment under paragraph C of Section 4 above or under this sentence; without
regard to the success of the Employee or his attorney in any such arbitration or
proceeding.     8.   Governing Law. The Employment Agreement shall be governed
by and construed in accordance with the laws of the State of Ohio.     9.  
Validity. The invalidity or unenforceability of any provision or provisions of
this Employment Agreement shall not affect the validity or enforceability of any
other provision of the Employment Agreement, which shall remain in full force
and effect.     10.   Compliance with Section 409A of the Internal Revenue Code.
If, when the Employee’s employment with the Company terminates, the Employee is
a “specified employee” as defined in Section 409A(a)(1)(B)(i) of the Internal
Revenue Code, and if any payments under this Employment Agreement, including
payments under Section 4, will result in additional tax or interest to the
Employee under Section 409A(a)(1)(B) (“Section 409A Penalties”), then despite
any provision of this Employment Agreement to the contrary, the Employee will
not be entitled to payments until the earliest of (a) the date that is at least
six months after termination of the Employee’s employment for reasons other than
the Employee’s death, (b) the date of the Employee’s death, or (c) any earlier
date that does not result in Section 409A Penalties to the Employee. As soon as
practicable after the end of the period during which payments are delayed under
this provision, the entire amount of the delayed payments shall be paid to the
Employee in a lump sum. Additionally, if any provision of this Employment
Agreement would subject the Employee to Section 409A Penalties, the Company will
apply such provision in a manner consistent with Section 409A of the Internal
Revenue Code during any period in which an arrangement is permitted to comply
operationally with Section 409A of the Internal Revenue Code and before a formal
amendment to this Employment Agreement is required.





--------------------------------------------------------------------------------



 



  11.   Entire Agreement.

  A.   The 2004 Employment Agreement is terminated as of the effective date of
this Employment Agreement, except that awards under the Stock Plans granted to
the Employee in the 2004 Employment Agreement or in any previous employment
agreement or by the Compensation Committee remain in full force and effect, and
survive the termination of the 1999, 2001 and 2004 Employment Agreements and
remain in full force and effect, and survive the termination of the 2004
Employment Agreement.     B.   This Employment Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions, and preliminary agreements.
This Employment Agreement may not be amended except in writing executed by the
parties hereto.

  12.   Effect on Successors of Interest. This Employment Agreement shall inure
to the benefit of and be binding upon heirs, administrators, executors,
successors and assigns of each of the parties hereto. Notwithstanding the above,
the Employee recognizes and agrees that his obligation under this Employment
Agreement may not be assigned without the consent of the Company.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

     
  NEOPROBE CORPORATION
  EMPLOYEE
 
   
By:                                                             
          [Name][Title]
                                                              
[Name][Title]

